Citation Nr: 0603623	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  05-00 019A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
rhinitis with a history of maxillary sinusitis, status post 
osteoma removal, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for post traumatic 
arthritis of the left wrist, status post fracture, currently 
evaluated as 10 percent disabling.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel
INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to an increased evaluation for his service 
connected left wrist and sinusitis disabilities, and which 
found that new and material evidence had not been presented 
sufficient to reopen the veteran's claim of entitlement to 
service connection for schizophrenia.  The veteran initially 
requested a hearing before the Board; however, the veteran 
was sent a letter in December 2005 asking him to clarify what 
sort of hearing he wanted, and informing him that, if no 
response was received in 30 days from the date of this 
letter, the Board would assume he did not want a hearing, and 
proceed accordingly.  As the veteran did not respond to this 
letter, no hearing was conducted.

In December 2005, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2005).


FINDINGS OF FACT

1.  The veteran's chronic rhinitis with a history of 
maxillary sinusitis is currently manifested by frequent non-
incapacitating episodes of sinusitis characterized by 
headaches, pain, and some discharge.

2.  The veteran's post traumatic arthritis of the left wrist 
is currently manifested by minimal, if any, limitation of 
motion, slight weakness and pain.

3.  In a decision dated May 1996, the RO denied the veteran's 
claim for schizophrenia.  The appellant did not appeal this 
determination.

4.  The evidence added to the record since the May 1996 RO 
decision is cumulative, duplicative, or not relevant to the 
issue of service connection for schizophrenia.


CONCLUSION OF LAW

1.  Resolving all doubt in favor of the veteran, the criteria 
for a 30 percent evaluation for the veteran's service 
connected chronic rhinitis with a history of maxillary 
sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107; 4.97, 
Diagnostic Code 6513 (2005). 

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service connected post traumatic arthritis of the 
left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5214, 5215 (2005).

3.  The May 1996 decision of the RO, which denied service 
connection for schizophrenia, is final.  38 U.S.C.A. § 7105 
(West 2002).

4.  The evidence received since the May 1996 RO decision, 
which denied service connection for schizophrenia, is not new 
and material and the claim for this benefit is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In a September 2003 letter, the RO informed the appellant of 
the provisions of the VCAA.  More specifically, this letter 
notified the appellant that VA would make reasonable efforts 
to help him obtain necessary evidence with regard to his 
appeal but that he had to provide enough information so that 
VA could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to this appeal.  Further, VA notified the appellant of his 
opportunity to submit additional evidence to support his 
appeal, as he was told to provide any additional pertinent 
evidence or information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in December 2004, as well as a supplemental statement 
of the case (SSOC) in March 2005, in which the appellant was 
advised of all the pertinent laws and regulations regarding 
his claims.  The Board therefore believes that appropriate 
notice has been given in this case.  The Board notes, in 
addition, that a substantial body of evidence was developed 
with respect to the appellant's claims, and that the SOC and 
SSOC issued by the RO clarified what evidence would be 
required to establish entitlement to the benefits sought.  
The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the December 2004 SOC contained the pertinent 
language from the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  Thus, to the extent that the 
letters notifying him of the VCAA may not have technically 
informed the appellant of each element of the VCAA, the 
appellant was nonetheless properly notified of all the 
provisions of the VCAA by the December 2004 SOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The claimant in this 
case has not been prejudiced by the timing of the notice, as 
it was sent prior the initial adjudication of this claim.  
The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
regarding VA's duty to notify.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
claimant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

VA outpatient records and VA examination reports have been 
obtained, and there is no contention that additional relevant 
records have not been obtained.  The veteran has not 
indicated that she has any additional evidence to submit.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
  
The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records and reports of his VA examinations.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

The Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2005).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Entitlement to an increased evaluation for chronic rhinitis 
with a history of maxillary sinusitis, status post osteoma 
removal, currently evaluated as 10 percent disabling.

The veteran's service-connected sinusitis disability has been 
evaluated as 10 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2005).  A 10 percent rating is 
warranted under this code when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is warranted following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97.

The Board points out that the veteran has been seen 
additional numerous times throughout the course of this 
appeal for disabilities not at issue in the present case, 
including chronic obstructive pulmonary disease (COPD) and 
asthma.

Taking into account all relevant evidence, the Board finds 
that the veteran would be more properly rated as 30 percent 
disabled for his sinusitis.  In this regard, the Board does 
note that the report of a March 2004 VA examination which 
indicates that the veteran had chronic complaints of nasal 
congestion and facial pain and pressure consistent with 
chronic sinusitis, but had no physical examination findings 
consistent with that diagnosis.  The examiner indicated that 
given the veteran's post surgical status, the possibility of 
atrophic rhinitis existed, but significant pathology was not 
seen on physical exam.  However, the Board notes the 
veteran's extensive treatment on an outpatient basis, being 
seen nearly monthly for treatment for his sinusitis.  The 
veteran was prescribed one month of antibiotics in May 2003, 
and has been prescribed short term antibiotics on other 
occasions, for control of his sinusitis.  While the veteran 
has been seen frequently primarily for disabilities not at 
issue in the present case, the veteran's sinusitis has 
frequently been treated during these visits; moreover, the 
veteran has consistently reported significant pain in his 
face and headaches due to sinusitis.  Resolving all doubt in 
favor of the veteran, the Board finds his level of sinus 
disability therefore equivalent to more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, such 
that a 30 percent rating would be warranted.
As to a rating in excess of 30 percent however, while the 
veteran has had surgery for his sinus condition, the evidence 
of record does not show that the veteran has had radical 
surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries, such that a higher rating would be 
warranted.  While the evidence does appear to show that the 
veteran has frequent episodes of sinusitis, the veteran also 
has significant periods of minimal to no symptomatology, as 
evidenced by the report of the veteran's March 2004 VA 
examination, which showed minimal symptomatology.  Therefore, 
the Board finds that the preponderance of the evidence of 
record indicates that the veteran would be more properly 
rated as 30 percent disabled for his service connected 
sinusitis.

Entitlement to an increased evaluation for post traumatic 
arthritis of the left wrist, status post fracture, currently 
evaluated as 10 percent disabling.

The Board notes that the veteran is currently rated as 10 
percent disabled for his service connected traumatic 
arthritis of the left wrist, status post fracture, under 
Diagnostic Code 5215.  This code provides for a 10 percent 
evaluation for limitation of dorsiflexion of the minor or 
major wrist to less than 15 degrees or for limitation of 
palmar flexion in line with the forearm.  38 C.F.R. § 4.71a 
Diagnostic Code 5215.  A 10 percent rating is the maximum 
evaluation available under this diagnostic code.

As to additional codes under which the veteran could be 
rated, Diagnostic Codes 5003 and 5010 provide that 
degenerative or traumatic arthritis established by X-ray 
findings is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 20 
percent and 10 percent ratings based on x-ray findings, 
above, may not be combined with ratings based on limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 
(1). For purposes of rating arthritis, the wrist is a major 
joint. 38 C.F.R. § 4.45(f) (2005).

As to further rating codes involving the wrist, under 
Diagnostic Code 5214, ankylosis of the wrist in a favorable 
position in 20 degrees to 30 degrees of dorsiflexion is 
evaluated as 30 percent disabling if the major wrist is 
affected and 20 percent disabling if the minor wrist is 
affected.  If not in the favorable position, a 30 percent 
evaluation is assigned for the minor wrist and a 40 percent 
evaluation is assigned for the major wrist.  Ankylosis in an 
unfavorable position, in any degree of palmar flexion or with 
ulnar or radial deviation is evaluated as 50 percent 
disabling when there is involvement of the major wrist and 40 
percent disabling where the minor wrist is affected.  38 
C.F.R. § 4.71a, Diagnostic Code 5214 (2005).

Normal range of motion of the wrist is: dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  38 C.F.R. § 4.71, Plate I.  The evidence of record 
does indicate that the veteran is right handed.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2005).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

Taking into account all relevant evidence, the Board finds 
that an increased evaluation is not warranted for the 
veteran's service connected left wrist disability.  In this 
regard, the Board notes the findings from a March 2004 VA 
examination, which noted a range of motion of 45 degrees of 
ulnar deviation and 20 degrees radially, with 70 degrees of 
wrist extension, and 75 degrees of flexion, with no weakness, 
and only slightly decreased sensation in the middle finger 
and ulnar aspect of his hand.  The veteran at that time was 
found to have normal strength in the hand and wrist, but with 
slight weakness in the middle finger.  X-ray findings were 
positive for arthritis.  The veteran was diagnosed with 
posttraumatic left wrist arthritis, stable without 
significant impact in his activity of life, with no deficits 
in handwriting or getting dressed.  The Board notes that 
these findings are consistent with an almost completely 
normal range of motion; however, considering the veteran's 
reports of pain, as per DeLuca, and all evidence of record, 
the Board finds that the veteran is currently properly rated 
as 10 percent disabled for slight limitation of motion of the 
wrist, consistent with a finding of limitation of 
dorsiflexion of the minor or major wrist to less than 15 
degrees or for limitation of palmar flexion in line with the 
forearm.  As to a higher rating, the Board notes that this is 
the maximum rating available under Diagnostic Code 5215, 
regarding limitation of motion of the wrist.  Furthermore, 
the veteran has at no time been diagnosed with ankylosis of 
the wrist, such that a higher evaluation would be warranted 
under Diagnostic Code 5214.  Therefore, the Board finds that 
the preponderance of the evidence of record is against the 
grant of an increased rating for the veteran's service 
connected left wrist disability.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for schizophrenia.

As noted above, the veteran was previously denied service 
connection for schizophrenia in May 1996.  The veteran was 
denied service connection for schizophrenia at that time 
because, although the evidence of record showed a diagnosis 
of schizophrenia, no evidence had been submitted linking the 
veteran's schizophrenia to service or a service-connected 
disability.  After appropriate notice, the veteran did not 
file a timely appeal of this decision, and the decision 
therefore became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2005).

Since this rating decisions was final, the veteran's current 
claim of service connection for schizophrenia may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim. Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the veteran's claim for service 
connection for schizophrenia.  In this regard, the Board 
notes that the veteran's claim was previously denied not 
because there was no evidence that the veteran had 
schizophrenia, but because no evidence had been submitted 
directly linking the veteran's schizophrenia to service, or 
to a service connected disability.  The newly submitted 
evidence only continues to show that the veteran has 
continued to receive treatment for this disability, it does 
not show that the disability is in any way related to 
service.  In fact, the only evidence of record concerning 
etiology of this disability is a July 2002 report of 
psychiatric treatment which indicates that psychiatrically, 
the veteran was under distress mainly because of finances.  
As the newly submitted evidence does not relate to an 
unestablished fact necessary to substantiate the claim, and 
as it is cumulative and redundant of evidence already of 
record, as it simply continues to show that the veteran has 
schizophrenia, the Board finds that it is not new and 
material, and the veteran's application to reopen his claim 
of entitlement to schizophrenia remains denied.
 	

ORDER

Entitlement to an increased evaluation for chronic rhinitis 
with a history of maxillary sinusitis, status post osteoma 
removal, to 30 percent disabling, is allowed, subject to the 
regulations pertinent to the disbursement of monetary funds.  

Entitlement to an increased evaluation for post traumatic 
arthritis of the left wrist, status post fracture, currently 
evaluated as 10 percent disabling, is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for schizophrenia is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


